Title: To Thomas Jefferson from John Vaughan, 26 November 1822
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philad
26 Nov 1822
Your favor of 20. has much relieved me the Gazette has just announced the accident, & caused much anxiety to your friends, accept my congratulations that you are doing well & my wishes that your useful life may be prolonged—Judge Tilghman & Mrs Wistar are much obliged to you for your kind attention to their wishes—Young Wistar has at length relinquish his views of going into the Navy which will relieve you from being further calld upon—The new regulation alluded to by you is a very proper one—none should enter it, without a decided predilection  for it on trial.—We propose printing a 2 Vol of New Series & I shall as heretofore take the liberty of putting down your name on the list of Subscribers—I do not now recollect whether you took more than one Copy.I remain Yours most sincerelyJn Vaughan